UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-51383 ACCENTIA BIOPHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Florida 04-3639490 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 324 South Hyde Park Ave., Suite 350 Tampa, Florida 33606 (Address of principal executive offices) (Zip Code) (813)864-2554 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smallerreporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a Bankruptcy Plan confirmed by the Bankruptcy Court:YesxNoo As of January31, 2013, there were 89,755,901 shares of the registrant’s common stock outstanding. Forward-Looking Statements Statements in this Quarterly Report on Form 10-Q that are not strictly historical in nature are forward-looking statements. These statements may include, but are not limited to, statements about: the timing of the commencement, enrollment, and completion of our clinical trials for our product candidates; the progress or success of our product development programs; the status of regulatory approvals for our product candidates; the timing of product launches; our ability to protect our intellectual property and operate our business without infringing upon the intellectual property rights of others; and our estimates for future performance, anticipated operating losses, future revenues, capital requirements, and our needs for additional financing. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “will,” “would,” “goal,” or other variations of these terms (including their use in the negative) or by discussions of strategies, plans or intentions. These statements are only predictions based on current information and expectations and involve a number of risks and uncertainties. The underlying information and expectations are likely to change over time. Actual events or results may differ materially from those projected in the forward-looking statements due to various factors, including, but not limited to, those set forth in “ITEM 1A. RISK FACTORS” of our Annual Report on Form10-K for the fiscal year ended September30, 2012 and those set forth in our other filings with the Securities and Exchange Commission. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. INDEX ACCENTIA BIOPHARMACEUTICALS, INC. Page PARTI. FINANCIAL INFORMATION ITEM1. Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2012 (unaudited) and September30, 2012 2 Condensed Consolidated Statements of Operations for the Three Months Ended December 31, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Deficit for the Three Months Ended December31, 2012 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended December31, 2012 and 2011 (unaudited) 7 Notes to Condensed Consolidated Financial Statements 9 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 42 ITEM4. Controls and Procedures 42 PARTII. OTHER INFORMATION ITEM1. Legal Proceedings 43 ITEM1A. Risk Factors 44 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 44 ITEM3. Defaults Upon Senior Securities 44 ITEM4. Mine Safety Disclosures 44 ITEM5. Other Information 45 ITEM6. Exhibits 45 Signatures 46 Table of Contents PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December31, 2012 (Unaudited) September30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for doubtful accounts of $8,000 at December31, 2012 and September30, 2012 Inventories Unbilled receivables Due from related parties Deferred finance costs — Prepaid expenses and other current assets Total current assets Intangible assets Furniture, equipment and leasehold improvements, net Other assets $ $ (Continued) 2 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) December31, 2012 (Unaudited) September30, LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Current maturities of convertible long-term debt $ $ Current maturities of convertible promissory notes, related party Current maturities of other long-term debt Notes payable, related party — Accounts payable Accrued expenses Accrued interest Accrued income taxes Customer deposits — Deferred revenue — Derivative liabilities Total current liabilities Long-term convertible debt, net of current maturities Convertible notes, net of current maturities — Convertible promissory notes, related party Other long-term debt, net of current maturities Long-term accrued interest Other liabilities Total liabilities Commitments and contingencies (Note 13) — — Stockholders’ deficit: Common stock, $0.001 par value; 300,000,000 shares authorized; 91,304,037 shares issued and 89,755,901 shares outstanding at December31, 2012; and 90,209,207 sharesissued and 88,661,071 shares outstanding at September30, 2012 Treasury stock, 1,548,136 shares, December31, 2012 and September30, 2012 ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit attributable to Accentia. ) ) Non-controlling interests ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements 3 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEnded December 31, Net sales: Products $ $ Services Grant revenue — Total net sales Cost of sales: Products Services Total cost of sales (exclusive of amortization of acquired product rights) Gross (deficit) margin ) Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Operating loss ) ) Other (expense) income: Interest expense ) ) Derivative gain Other expense ) ) Loss before reorganization items, discontinued operations and income taxes ) ) Reorganization items: Gain on reorganization — Professional fees ) ) ) Loss before discontinued operations and income taxes t ) ) Discontinued operations: Income from discontinued operations including gain from sale of assets — Income taxes expenses — ) — (Loss) income before income taxes ) Income taxes — — Net (loss) income ) Loss from non-controlling interest from variable interest entities and subsidiary Net (loss) income attributable to common shareholders $ ) $ (Continued) 4 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Continued) ThreeMonthsEnded December 31, Weighted average shares outstanding, basic: Per share amounts, basic: Loss from continuing operations $ ) $ ) Income from discontinued operations — (Loss) income attributable to common stockholders per common share $ ) $ Weighted average shares outstanding, diluted: Per share amounts, diluted: Loss from continuing operations $ ) $ ) Income from discontinued operations — (Loss) income attributable to common stockholders per common share $ ) $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 5 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT THREE MONTHS ENDED DECEMBER 31, 2012 (Unaudited) Common Stock Shares Amount Additional Paid-In Capital Treasury Stock Accumulated Deficit Non-Controlling Interest Total Balances, October1, 2012 $ $ $ ) $ ) $ ) $ ) Share-based compensation — Accentia warrants issued with financing transaction — Accentia shares issued upon the conversion of promissory notes — — — Accentia shares issued for services 10 — — — Biovest shares issued for interest — Adjustment to non- controlling interest for change in ownership of majority-owned subsidiary — ) — Net loss for the period — ) ) ) Balances, December 31, 2012 $ $ $ ) $ ) $ ) $ ) The accompanying footnotes are an integral part of these condensed consolidated financial statements. 6 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ThreeMonthsEnding December31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash flows from operating activities before reorganization items: Depreciation Amortization Share-based compensation Accretion of capitalized finance costs Accretion of debt discounts Derivative gain ) ) Gain on the sale of assets, discontinued operations — ) Increase in principal due to default, expensed as interest — Issuance of common stock shares for interest expense Issuance of common stock warrants for finance costs — Issuance of common stock shares for services — Increase (decrease) in cash resulting from changes in: Accounts receivable Inventories ) ) Unbilled receivables ) ) Prepaid expenses and other current assets ) Other assets Assets from discontinued operations — Accounts payable Accrued expenses Unearned revenues Customer deposits Other liabilities ) Liabilities from discontinued operations — ) Net cash flows from operating activities before reorganization items ) ) Reorganization items: Gain on reorganization plan — ) — ) Net cash flows from operating activities ) ) Cash flows from investing activities: Acquisition of furniture, equipment and leasehold improvements ) ) Proceeds from the sale of assets — Net cash flows from investing activities $ ) $ (Continued) 7 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) FortheThreeMonthsEnding December31, Cash flows from financing activities: Proceeds from notes payable, related party $ $ Payments on notes payable and long-term debt ) ) Payments made from related party, net ) Net cash flows from financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for Interest $ $ Supplemental disclosure of non-cash financing activity: Reclassification of beneficial conversion feature — Accentia shares issued upon the conversion of promissory notes Accentia owned Biovest shares tendered in payment of Accentia debt — Biovest shares issued pursuant to reorganization plan — Biovest shares issued upon the conversion of Biovest debt $ — $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 8 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 1.Description of the company: Overview Accentia Biopharmaceuticals, Inc. (the “Company” or “Accentia”) is a biotechnology company focused on discovering, developing and commercializing innovative therapies that address the unmet medical needs of patients by utilizing therapeutic clinical products including personalized immunotherapies designed to treat autoimmune related diseases and cancer.The Company incorporated in the State of Florida in 2002. Cyrevia™ is a potential comprehensive system of care for the treatment of various autoimmune diseases. Cyrevia seeks to eliminate virtually all circulating white blood cells, including those driving autoimmunity, while seeking to spare the patient’s stem cells. The therapeutic theory of Cyrevia is that as the patient’s eliminated white blood cells are replenished with new white blood cells derived from these stem cells, the patient’s immune system becomes effectively replaced or “rebooted”.Cyrevia’s active ingredient is cyclophosphamide.The Company is repurposing cyclophosphamide and administering it as part of its integrated risk-management system designed to assure consistency in use and to minimize the risks of treatment. Cyclophosphamide is currently U.S. Food and Drug Administration (“FDA”) approved to treat disorders other than autoimmune disease, including various forms of cancer. BiovaxID™ is being developed by the Company’s majority-owned subsidiary, Biovest International, Inc. (“Biovest”), as an active immunotherapy, personalized therapeutic cancer vaccine for the treatment of non-Hodgkin’s lymphoma (“NHL”), a B-cell cancer; specifically, follicular lymphoma (“FL”) and mantle cell lymphoma (“MCL”), and potentially other B-cell cancers. Both FL and MCL are generally considered to be incurable with currently approved therapies. These generally fatal diseases arise from the lymphoid tissue and are characterized by an uncontrolled proliferation and spread throughout the body of mature B-cells, which are a type of white blood cell. Three clinical trials conducted under Biovest’s investigational new drug application (“IND”) have studied BiovaxID in NHL. These studies include a Phase 2 clinical trial and a Phase 3 clinical trial in patients with FL, as well as a Phase 2 clinical trial in patients with MCL. BiovaxID has demonstrated statistically significant Phase 3 clinical benefit by prolonging disease-free survival in FL patients treated with BiovaxID.Biovest believes that these clinical trials demonstrate the safety and efficacy of BiovaxID. Based on scientific advice meetings conducted by Biovest with multiple European Union (“EU”)-Member national medicines agencies, Biovest filed its formal notice of intent to file a marketing authorization application (“MAA”) with the European Medicines Agency (“EMA”), which begins the EU marketing approval application process. Additionally, based on a scientific advice meeting conducted with Health Canada, Biovest has announced plans to file a new drug submission application (“NDS”) seeking regulatory approval in Canada. Biovest could receive a decision regarding EU marketing and Canadian regulatory approval for BiovaxID within 12 months after the submission and acceptance of our MAA and NDS, assuming that the rigorous review process advances forward in a timely and positive manner and no substantial regulatory issues or problems are encountered.Biovest also conducted a formal guidance meeting with the FDA in order to define the path for Biovest’s filing of a biologics licensing application (“BLA”) for BiovaxID’s U.S. regulatory/marketing approval. Further, in its guidance, the FDA required that Biovest conduct a second Phase 3 clinical trial to complete the clinical data gained through Biovest’s first Phase 3 clinical trial and Biovest’s BiovaxID development program to support the filing of its BLA for BiovaxID.Biovest is preparing, subject to required funding, to initiate this second Phase3 clinical trial to advance BiovaxID toward the U.S. market. To support Biovest’s planned commercialization of BiovaxID and to support the products of personalized medicine and particularly, patient specific oncology products, Biovest developed and commercialized a fully automated, reusable instrument that employs a fully disposable, closed-system cell-growth chamber incorporating a hollow fiber cell-growth cartridge called AutovaxID.Since it is fully enclosed, computer controlled and automated, AutovaxID requires limited supervision and manpower to operate compared to manual instruments. AutovaxID is suitable for growing antibody-secreting cell lines, including hybridomas and Chinese hamster ovary (“CHO”) cells, which are among the leading kinds of cell lines used for commercial therapeutic protein manufacture. AutovaxID has a small footprint and supports scalable production. Biovest plans to utilize the AutovaxID technology to streamline the commercial manufacture of BiovaxID.Biovest believes that AutovaxID is the first cell culture system that enables production of personalized cell-based treatments economically.AutovaxID uses a disposable production unit which provides for robust and dependable manufacturing while complying with the industry current good manufacturing practices (“cGMP”) standards. Biovest is collaborating with the U.S. Department of Defense (“DoD”) and others to further develop AutovaxID and Biovest’s related hollow fiber systems and to explore potential production of additional vaccines, including vaccines for viral indications such as influenza and other contagious diseases. 9 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 1.Description of the Company (continued): Overview (continued) Biovest also manufactures instruments and disposables used in the hollow fiber production of cell culture products. Biovest manufactures mammalian cell culture products such as whole cells, recombinant and secreted proteins, and monoclonal antibodies for third parties, primarily researchers.Biovest has produced over 7,000 cell based products for an estimated 2,500 researchers around the world.Biovest considers its vast experience in manufacturing small batches of different cell based products, together with Biovest’s expertise in designing and manufacturing instruments for personalized medicines as important competencies supporting its development of patient specific immunotherapies. Corporate Overview In April 2002, the Company commenced business with the acquisition of Analytica International, Inc. (“Analytica”).Analytica conducted a global research and strategy consulting business that provided services to the pharmaceutical and biotechnology industries. The Company acquired Analytica in a merger transaction for $3.7million cash, $1.2 million of convertible promissory notes, and the issuance of 8.1million shares of our Series B preferred stock. Analytica was founded in 1997 and has offices in New York and Germany. On December 15, 2011, the Company closed on the definitive purchase agreement on the sale of substantially all of the assets and business of Analytica to a third-party, for a combination of fixed and contingent payments aggregating up to $10million. The purchase agreement included the name “Analytica International, Inc.” Accordingly, the Company changed the name of its Analytica subsidiary, from Analytica International, Inc. to Accentia Biotech, Inc. (“Accentia Biotech”). In June 2003, the Company acquired an 81% interest in Biovest pursuant to an investment agreement for an initial investment of $20million. Biovest’s business consists of three primary business segments: the development of BiovaxID™ for B-cell blood cancers; the manufacture and sale of AutovaxID® and other instruments and disposables; and the commercial sale and production of cell culture products and services.As of December 31, 2012, the Company owned approximately 59% of Biovest’s issued and outstanding capital stock with the minority interest being held by approximately 400 shareholders of record. Following the Company’s investment, Biovest continued to be a reporting company under Section12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Biovest files periodic and other reports with the Securities and Exchange Commission (“SEC”). In November 2010, the Company and Biovest completed reorganizations and formally exited Chapter 11 of the U.S.Bankruptcy Code (“Chapter 11”) as fully restructured companies. Through the provisions of the companies’ respective bankruptcy plans (as amended) (the “Plan” and the “Biovest Plan”, respectively), both of which were effective on November 17, 2010 (the “Effective Date”), the Company and Biovest restructured their respective debts into a combination of new debt and equity. On March19, 2012, the Bankruptcy Court entered a Final Decree closing Biovest’s Chapter 11 proceedings.Notwithstanding the effectiveness of the Plan, the Bankruptcy Court retains jurisdiction to adjudicate any remaining issues regarding, inter alia, the validity, amount, and method of payment of claims filed in connection with the Company’s Chapter11 proceeding.Accordingly, the Company anticipates that there may be ongoing proceedings before the Bankruptcy Court to resolve any filed objections or disputes as to claims filed in the Company’s Chapter 11 proceeding. On November 17, 2012, an aggregate of approximately $14.1 million in principal became due under the Company’s Debentures (Class 9) (collectively, the “Matured Obligations”) (see Note 6).Because the Company was unable to pay the amount due on November 17, 2012, an event of default occurred.As a result of this event of default, the Company has accrued: interest on the Matured Obligations at a default rate of 18% and the additional default payment of 30% on the outstanding balance due.This default payment of approximately $4.2 million is accrued as of December 31, 2012 and classified as interest expense in the accompanying condensed consolidated statement of operations in the three months ended December 31, 2012.The Company has not been notified of an event of default by any of the holders of the Matured Obligations. Also, on November 17, 2012, an aggregate of approximately $27.7 million in principal became due under the Biovest Corps Real Note, Biovest Laurus/Valens Term A Notes, and the Exchange Notes issued in Biovest’s Exit Financing (collectively, the “Biovest Matured Obligations”) (see Notes 7 and 9).Because Biovest was unable to pay the amount due on November 17, 2012, an event of default occurred.On December 19, 2012, a majority of the holders of the outstanding Exchange Notes issued in Biovest’s Exit Financing commenced a breach of contract action (the “Whitebox Litigation”) to secure monetary judgment(s) against Biovest for the outstanding defaulted principal and interest owed to them in the aggregate amount of approximately $1.2 million, in the State of Minnesota.In response, Biovest filed a Motion to Dismiss, for the reason that the venue in which the Whitebox Litigation was filed was improper.Pursuant to the terms of the Exchange Notes, the proper venue is New York City, in the Borough of Manhattan.Biovest has not been notified of an event of default by any other holder(s) of the outstanding Exchange Notes.As a result of this event of default, Biovest has accrued interest on the Exchange Notes at a default rate of 15%per annum. 10 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 1.Description of the Company (continued): Corporate Overview (continued) Pursuant to cross-default provisions contained in the Biovest’s Laurus/Valens Term B Notes and Biovest’s Minnesota Promissory Notes, in the approximate aggregate amount of $4.5 million, the holders may also declare those notes to be in default.Biovest has not been notified of an event of default by any of the holders of the notes. On November 17, 2012, Biovest, Corps Real and Laurus/Valens entered into a standstill agreement, whereby (i)the maturity dates of the Biovest Corps Real Note and Biovest’s the Term A Notes were extended from November 17, 2012 to January 31, 2013 and (ii)Corps Real and Laurus/Valens granted Biovest a forbearance until January 31, 2013 from exercising their rights and/or remedies available to them under the Biovest Corps Real Note, Biovest’s Term A Notes and Biovest’s Term B Notes.Although the standstill agreement has expired, Biovest, Corps Real and Laurus/Valens are continuing to negotiate the potential restructuring of the Biovest Corps Real Note, Biovest’s Term A Notes and Biovest’s Term B Notes.Upon notification of an event of default by Corps Real, Corps Real will have the right to foreclose upon its first priority security interest in all of Biovest’s assets.Upon notification of an event of default by Laurus/Valens, Laurus/Valens (a) will have right to foreclose upon their lien on all of Biovest’s assets (which is subordinate only to the security interest of Corps Real) and (b)may appoint one-third of the total membership of Biovest’s Board of Directors. Biovest has not been notified of an event of default by either Corps Real and/or Laurus/Valens. The outcome of the continuing negotiations relating to the restructuring of the Biovest Matured Obligations, which may include the remainder of Biovest’s outstanding debt instruments, may negatively affect the Company’s ownership interest in Biovest and cause the Company’s potential deconsolidation/loss of control in Biovest. 2.Significant accounting policies: Basis of presentation: The accompanying unaudited condensed consolidated financial statements have been derived from unaudited interim financial information prepared in accordance with the rules and regulations of the SEC for quarterly financial statements. Certain information and note disclosures normally included in financial statements prepared in accordance the U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information presented not misleading. The interim financial statements of the Company, in the opinion of management, include all normal and recurring adjustments necessary for a fair presentation of results as of the dates and for the periods covered by the interim financial statements. Operating results for the three months ended December31, 2012, are not necessarily indicative of the results that may be expected for the entire fiscal year. The accompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended September30, 2012. Principles of consolidation: The Company consolidates all entities controlled by ownership of a majority interest and, effective February27, 2007, has consolidated a variable interest entity of which the Company is the primary beneficiary. The unaudited condensed consolidated financial statements include the Company and its wholly-owned subsidiaries, Accentia Biotech and TEAMM; its majority-owned subsidiary, Biovest (and Biovest’s consolidated entity), and Revimmune, LLC, an entity in which the Company has a controlling financial interest and has been determined to be the primary beneficiary. All significant intercompany balances and transactions have been eliminated in consolidation. 11 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 2.Significant accounting policies (continued): Accounting for reorganization proceedings: Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 852—Reorganizations, which is applicable to companies in Chapter11, generally does not change the manner in which financial statements are prepared. However, it does require that the financial statements for periods subsequent to the filing of the Chapter11 petition distinguish transactions and events that are directly associated with the reorganization from the ongoing operations of the business. Revenues, expenses, realized gains and losses, and provisions for losses that can be directly associated with the reorganization and restructuring of the business must be reported separately as reorganization items in the statements of operations beginning in the quarter ending December31, 2008. The balance sheet must distinguish prepetition liabilities subject to compromise from both those prepetition liabilities that are not subject to compromise and from post-petition liabilities. Liabilities that may be affected by a plan of reorganization must be reported at the amounts expected to be allowed by the Bankruptcy Court, even if they may be settled for lesser amounts. In addition, cash provided by reorganization items must be disclosed separately in the statement of cash flows. The Company became subject to ASCTopic 852 effective on November10, 2008, emerged from Chapter 11 protection on November17, 2010, and has segregated those items as outlined above for all reporting periods between such dates. Pursuant to the Plan, holders of existing voting shares of the Company’s common stock immediately before the Plan confirmation received more than 50% of the voting shares of the emerging entity, thus the Company did not adopt fresh-start reporting upon emergence from Chapter 11. The Company instead followed the guidance as described in ASC 852-45-29 for entities which do not qualify for fresh-start reporting. Liabilities compromised by the Plan were stated at present values of amounts to be paid, and forgiveness of debt was reported as an extinguishment of debt and classified in accordance with ASC Topic 225. Use of estimates in the preparation of financial statements: The preparation of condensed consolidated financial statements in conformity with GAAP require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures about contingent assets and liabilities at the dates of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Inventories: Inventories consist primarily of supplies and parts used in instrumentation assembly and related materials. Inventories are stated at the lower of cost or market with cost determined using the first-in first-out (FIFO) method. Furniture, equipment and leasehold improvements: Property and equipment are recorded at cost. Depreciation for property and equipment is computed using the straight-line method over the estimated useful lives of three to seven years. Leasehold improvements are amortized over the shorter of their economic lives or the lease term. Intangible assets: Costs incurred in relation to patent applications are capitalized as deferred patent costs. If and when a patent is issued, the related patent application costs are transferred to the patent account and amortized over the estimated useful life of the patent. If it is determined that a patent will not be issued, the related patent application costs are charged to expense at the time such determination is made. Patent and trademark costs are recorded at historical cost. Patent and trademark costs are being amortized using the straight-line method over their estimated useful lives of six years for patents and twenty years for trademarks. Deferred financing costs: Deferred financing costs include fees paid in cash in conjunction with obtaining notes payable and long-term debt and are amortized over the term of the related financial instrument. These costs are included in prepaid expenses and other current assets in the accompanying condensed consolidated balance sheets. 12 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 2.Significant accounting policies (continued): Carrying value of long-lived assets: The carrying values of the Company’s long-lived assets are evaluated whenever events or changes in circumstances indicate that the carrying amount might not be recoverable. This assessment may be based upon management’s experience in the industry, historical and projected sales, current backlog, and expectations of undiscounted future cash flows. The Company reviews the valuation and amortization of those long-lived assets to determine possible impairment by comparing the carrying value to projected undiscounted future cash flows of the related assets. During the three months ended December31, 2012, the Company noted no events that would give it reason to believe that impairment on the Company’s long-lived assets is necessary. Financial instruments: Financial instruments, as defined in ASC Topic 825, consist of cash, evidence of ownership in an entity and contracts that both: (i)impose on one entity a contractual obligation to deliver cash or another financial instrument to a second entity, or to exchange other financial instruments on potentially unfavorable terms with the second entity and (ii)conveys to that second entity a contractual right: (a)to receive cash or another financial instrument from the first entity or (b)to exchange other financial instruments on potentially favorable terms with the first entity. Accordingly, the Company’s condensed consolidated financial instruments consist of cash, accounts receivable, accounts payable, accrued liabilities, notes payable, long-term debt, and derivative financial instruments. The Company carries cash, accounts receivable, accounts payable, and accrued liabilities at historical costs. The respective estimated fair values approximate carrying values due to their current nature. The Company also carries notes payable and long-term debt at historical cost less discounts from warrants issued as loan financing costs; however, fair values of these debt instruments are estimated for disclosure purposes based upon the present value of the estimated cash flows at market interest rates applicable to similar instruments. Fair value of financial assets and liabilities: The Company measures the fair value of financial assets and liabilities in accordance with GAAP, which defines fair value, establishes a framework for measuring fair value, and requires certain disclosures about fair value measurements. GAAP defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. GAAP also establishes a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. GAAP describes three levels of inputs that may be used to measure fair value: Level 1 – quoted prices in active markets for identical assets or liabilities. Level 2 – quoted prices for similar assets and liabilities in active markets or inputs that are observable. Level 3 – inputs that are unobservable (for example cash flow modeling inputs based on assumptions). The Company generally does not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, the Company and its consolidated subsidiaries have entered into certain other financial instruments and contracts, such as debt financing arrangements and freestanding warrants with features that are either (i)not afforded equity classification, (ii)embody risks not clearly and closely related to host contracts, or (iii)may be net-cash settled by the counterparty. These instruments are required to be carried as derivative liabilities, at fair value. The Company estimates fair values of all derivative instruments, such as free-standing warrants, and embedded conversion features utilizing Level 2 inputs (Note 8). The Company uses the Black-Scholes option valuation technique because it embodies all of the requisite assumptions (including trading volatility, estimated terms and risk free rates) necessary to fair value these instruments. Estimating fair values of derivative financial instruments requires the development of significant and subjective inputs that may, and are likely to, change over the duration of the instrument with related changes in internal and external market factors. In addition, option-based techniques are highly volatile and sensitive to changes in the Company’s trading market price and the trading market price of various peer companies, which have historically had high volatility. Since derivative financial instruments are initially and subsequently carried at fair value, the Company’s income will reflect the volatility in these estimate and assumption changes. 13 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 2.Significant accounting policies (continued): Grant revenue: Grant revenue is the result of the Company and Biovest being awarded the Qualifying Therapeutic Discovery Program Grant from the U.S. federal government during calendar years ended 2011 and 2010. Grant revenue is recognized up to 50% of the reimbursable expenses incurred during fiscal years ended 2011 and 2010 for Biovest and fiscal years ended 2012 and 2011 for the Company. Stock-based compensation: The Company has accounted for stock-based compensation under the provisions of ASC Topic 718 – Stock Compensation which requires the use of the fair-value based method to determine compensation for all arrangements under which employees and others receive shares of stock or equity instruments (stock options and common stock purchase warrants). The fair value of each stock option award is estimated on the date of grant using the Black-Scholes valuation model that uses assumptions for expected volatility, expected dividends, expected term, and the risk-free interest rate. Expected volatilities are based on historical volatility of peer companies and other factors estimated over the expected term of the stock options. The expected term of options granted is derived using the “simplified method” which computes expected term as the average of the sum of the vesting term plus the contract term. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant for the period of the expected term. Revenue recognition: Biovest’s instruments and disposables sales are recognized in the period in which the applicable products are delivered. Biovest does not provide its customers with a right of return; however, deposits made by customers must be returned to customers in the event of non-performance by Biovest and, as such, are not recognized as revenue until product delivery. Biovest’s revenues from contract cell production services are recognized using the percentage-of-completion method, measured by the percentage of contract costs incurred to date to the estimated total contract costs for each contract. Contract costs include all direct material, subcontract and labor costs and those indirect costs related to contract performance, such as indirect labor, insurance, supplies and tools. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined. Changes in job performance, job conditions, estimated profitability and final contract settlements may result in revisions to revenues, costs and profits and are recognized in the period such revisions are determined. Because of the inherent uncertainties in estimating costs, it is at least reasonably possible that the estimates used will change in the near term. The asset “unbilled receivables” represents revenues recognized in excess of amounts billed. Such revenues are expected to be billed and collected within one year on uncompleted contracts. The liability “deferred revenue” represents billings in excess of revenue recognized. Research and development expenses: The Company expenses research and development expenditures as incurred. Such costs include payroll and related costs, facility costs, equipment rental and maintenance, professional fees, outsourced consulting services, travel expenses associated with the Company’s regulatory strategy, the cost of laboratory supplies, and certain other indirect cost allocations that are directly related to research and development activities to (a) assist the Company in Biovest’s analyses of the data obtained from Biovest’s clinical trials and (b) update Biovest’s manufacturing facility to facilitate Biovest’s compliance with various regulatory validations and comparability requirements related to Biovest’s manufacturing process and facility, as Biovest continues its advancement toward seeking marketing/regulatory approval from the EMA, Health Canada, the FDA and other foreign regulatory agencies. 14 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 2.Significant accounting policies (continued): Recent accounting pronouncements: In September 2011, the FASB issued Accounting Standards Update (“ASU”) 2011-08, Intangibles—Goodwill and Other (Topic 350), Testing Goodwill for Impairment (“ASU 2011-08”), to allow entities to use a qualitative approach to test goodwill for impairment. ASU 2011-08 permits an entity to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying value. If it is concluded that this is the case, it is necessary to perform the currently prescribed two-step goodwill impairment test. Otherwise, the two-step goodwill impairment test is not required. ASU 2011-08 is effective for the Company beginning October1, 2012 and was adopted during the three months ended December 31, 2012.It did not have a material impact on the Company’s condensed consolidated financial statements. In July 2012, the FASB issued ASU 2012-02 – Testing Indefinite-Lived Intangible Assets for Impairment (“ASU 2012-02”) in order to reduce the cost and complexity of performing an impairment test for indefinite-lived intangible assets by simplifying how an entity tests those assets for impairment and to improve consistency in impairment testing guidance.The new guidance allows an entity the option to make a qualitative assessment about the likelihood that an indefinite-lived intangible asset is impaired to determine whether it should perform a quantitative impairment test.ASU 2012-02 becomes effective for the Company on October 1, 2012 and was adopted during the three months ended December 31, 2012.It did not have a material impact on the Company’s condensed consolidated financial statements. 3.Liquidity: The accompanying unaudited condensed consolidated financial statements have been prepared on a going concern basis, which assumes the Company will realize its assets and discharge its liabilities in the normal course of business.As reflected in the accompanying condensed consolidated financial statements, the Company, as of December31, 2012, had an accumulated deficit of approximately $345.6 million and working capital deficit of approximately $74.2 million. Cash and cash equivalents, at December 31, 2012, were approximately $0.5 million. The Company’s independent auditors issued a “going concern” uncertainty report on the consolidated financial statements for the year ended September30, 2012, citing significant losses and working capital deficits at that date, which raised substantial doubt about the Company’s ability to continue as a going concern. Pabeti Note II: On December 20, 2012, the Company issued an additional secured promissory note to Pabeti, Inc., the principal amount of up to $0.125million (the “Pabeti Note II”).The Pabeti Note II can only be used to sustain the Company’s business operations.The Pabeti Note II accrues interest at the rate of 16% per annum and matures on December 20, 2013.The Pabeti Note is secured by a security interest in all of the Company’s assets and 6,666,666 shares of Biovest common stock owned by the Company.The principal balance of the Pabeti Note II, at December31, 2012, was $0.125million. Biovest Corps Real LOC: Effective December 3, 2012, Biovest issued an additional secured promissory note to Corps Real, LLC, which provides Biovest with a revolving line of credit in the principal amount of up to $1.5 million (the “Biovest Corps Real LOC”).The advances under the Biovest Corps Real LOC can only be used to sustain Biovest’s business operations.The Biovest Corps Real LOC accrues interest at the rate of 16%per annum and matures on December 3, 2013.The Biovest Corps Real LOC is secured by a first priority lien of all Biovest’s assets.Pursuant to the security agreement and the amended and restated subordination agreement under the Biovest Corps Real LOC, the Laurus/Valens Term A Notes and Term B Notes (described herein) are now subordinate in right of payment and priority to the payment in full of the Biovest Corps Real LOC. The principal balance on the Biovest Corps Real LOC at December 31, 2012 was approximately $0.9 million. 15 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 3.Liquidity (continued): Outstanding Accentia Indebtedness as of December 31, 2012* Outstanding Principal (in 000’s) Interest Rate (perannum) Maturity Date Total Aggregate Number of Warrants Issued Exercise Price Expiration Date Pabeti Note $ 10.0% 06/01/2015 $ 06/01/2020 Pabeti Note II $ 16.0% 12/20/2013 — — — Accentia Corps Real Note $ 5.0% 06/13/2016 $ 06/13/2021 and $ 10/09/2020 Laurus/Valens Term Notes $ 8.5% 05/17/2013 — — — and 11/17/2013 Ryll Note $ 6.0% 02/17/2013 — — — McKesson Note $ 5.0% 03/17/2014 — — — Debentures (Class 5) $ 8.5% 05/17/2013 $ 11/17/2013 Debentures (Class 6) $ 8.5% 11/17/2013 $ 11/17/2013 Debentures (Class 9) $ 18.0% On demand $ 11/17/2013 Notes (Class 13) $ — 0.0% Paid in full $ 11/17/2013 March 2014 Distributions $ 5.0% 03/17/2014 — — — Outstanding Biovest Indebtedness as of December 31, 2012* Outstanding Principal (in 000’s) Interest Rate (perannum) Maturity Date Total Aggregate Number of Warrants Issued Exercise Price Expiration Date Biovest Exit Financing $ 15.0% On demand $ 11/17/2017 Biovest Corps Real Note $ 16.0% On demand — — — Biovest Corps Real LOC $ 16.0% 12/03/2013 — — — Biovest Laurus/Valens Term A Notes $ 8.0% On demand — — — Biovest Laurus/Valens Term B Notes $ 8.0% 11/17/2013 — — — Biovest March 2014 Obligations $ 5.0% 03/17/2014 — — — Accentia Promissory Demand Note $ 3.3% On demand — — — Minnesota Promissory Notes $ 4.1% 05/01/2021 — — — *See additional notes below for additional and subsequent event information on the outstanding debt listed in the tables above. 16 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 3.Liquidity (continued): On November 17, 2012, an aggregate of approximately $14.1 million in principal became due under the Company’s Debentures (Class 9) (collectively, the “Matured Obligations”).Because the Company was unable to pay the amount due on November 17, 2012, an event of default occurred.As a result of this event of default, the Company has accrued the interest on the Matured Obligations at a default rate of 18% and the additional default payment of 30% on the outstanding balance due.This default payment of approximately $4.2 million is accrued as of December 31, 2012 and classified as interest expense in the accompanying condensed consolidated statement of operations in the three months ended December 31, 2012.The Company has not been notified of an event of default by any of the holders of the Matured Obligations. Also, on November 17, 2012, an aggregate of approximately $27.7 million in principal, became due under the Biovest Corps Real Note, Biovest Laurus/Valens Term A Notes, and the Exchange Notes issued in Biovest’s Exit Financing (collectively, the “Biovest Matured Obligations”).Because Biovest was unable to pay the amount due on November 17, 2012, an event of default occurred.On December 19, 2012, a majority of the holders of the outstanding Exchange Notes commenced a breach of contract action (the“Whitebox Litigation”) to secure monetary judgment(s) against Biovest for the outstanding defaulted principal and interest owed to them in the aggregate amount of approximately $1.2 million, in the State of Minnesota.In response, Biovest filed a Motion to Dismiss, for the reason that the venue in which the Whitebox Litigation was filed was improper.Pursuant to the terms of the Exchange Notes, the proper venue is New York City, in the Borough of Manhattan.Biovest has not been notified of an event of default by any other holder(s) of the outstanding Exchange Notes.As a result of this event of default, Biovest has accrued interest on the Exchange Notes at a default rate of 15%per annum. Pursuant to cross-default provisions contained in Biovest’s Laurus/Valens Term B Notes and Minnesota Promissory Notes, in the approximate aggregate amount of $4.5 million, the holders may also declare those notes to be in default.Biovest has not been notified of an event of default by any of the holders of the notes. On November 17, 2012, Biovest, Corps Real and Laurus/Valens entered into a standstill agreement, whereby (i)the maturity dates of the Biovest Corps Real Note and Biovest’s the Term A Notes were extended from November 17, 2012 to January 31, 2013 and (ii)Corps Real and Laurus/Valens granted Biovest a forbearance until January 31, 2013 from exercising their rights and/or remedies available to them under the Biovest Corps Real Note, Biovest’s Term A Notes and Biovest’s Term B Notes.Although the standstill agreement has expired, Biovest, Corps Real and Laurus/Valens are continuing to negotiate the potential restructuring of the Biovest Corps Real Note, Biovest’s Term A Notes and Biovest’s Term B Notes.Upon notification of an event of default by Corps Real, Corps Real will have the right to foreclose upon its first priority security interest in all of Biovest’s assets.Upon notification of an event of default by Laurus/Valens, Laurus/Valens (a) will have right to foreclose upon their lien on all of Biovest’s assets (which is subordinate only to the security interest of Corps Real) and (b)may appoint one-third of the total membership of Biovest’s Board of Directors. Biovest has not been notified of an event of default by either Corps Real and/or Laurus/Valens. The outcome of the continuing negotiations relating to the restructuring of the Biovest Matured Obligations, which may include the remainder of Biovest’s outstanding debt instruments, may negatively affect the Company’s ownership interest in Biovest and cause the Company’s potential deconsolidation/loss of control in Biovest. Additional expected financing activity It is the Company’s intention to meet its cash requirements through proceeds from Biovest’s instrument and disposables and cell culture products and service manufacturing activities, the use of cash on hand, trade vendor credit, short-term borrowings, debt and equity financings, the modification of existing cash commitments, and strategic transactions such as collaborations and licensing. As of December 31, 2012, Biovest has approximately $0.6 million available under the Biovest Corps Real LOC and has drawn down these funds to fund Biovest’s operations during 2013.The Company’s ability to continue present operations, to continue Biovest’s detailed analyses of BiovaxID™’s clinical trial results, to meet the Company’s debt obligations as they mature (discussed below), and to pursue ongoing development and commercialization of Cyrevia™, BiovaxID™, AutovaxID® and SinuNasal™ including potentially seeking marketing approval, is dependent upon the Company’s ability to obtain significant external funding in the immediate term, which raises substantial doubt about the Company’s ability to continue as a going concern. Additional sources of funding have not been established; however, additional financing is currently being sought by the Company from a number of sources, including the sale of equity or debt securities, strategic collaborations, recognized research funding programs, as well as domestic 17 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 3.Liquidity (continued): Additional expected financing activity (continued) and/or foreign licensing of the Company’s product candidates. The Company is currently in the process of exploring these various financing alternatives. There can be no assurance that the Company will be successful in securing such financing at acceptable terms, if at all. If adequate funds are not available from the foregoing sources in the immediate term, or if the Company determines it to otherwise be in the Company’s best interest, the Company may consider additional strategic financing options, including sales of assets, or the Company may be required to delay, reduce the scope of, or eliminate one or more of its research or development programs or curtail some or all of its commercialization efforts. The Company’s liquid assets and cash flow are not sufficient to fully repay the principal owed under its outstanding debt instruments.Further, the Company cannot assure its shareholders that the Company can extend or restructure the Matured Obligations and/or the Biovest Matured Obligations.The Company has not established access to additional capital or debt to repay the Matured Obligations and/or the Biovest Matured Obligations.Further, the Company cannot assure its shareholders that the Company will be able to obtain needed funding to repay or restructure the Matured Obligations and/or the Biovest Matured Obligations. If, as or when required, the Company is unable to repay, refinance or restructure its indebtedness under the Company’s secured or unsecured debt instruments, or amend the covenants contained therein, the lenders and/or holders under such secured or unsecured debt instruments could elect to terminate their commitments thereunder, cease making further loans and institute foreclosure proceedings or other actions against the Company’s assets. Under such circumstances, the Company could be forced into bankruptcy or liquidation. In addition, any event of default or declaration of acceleration under one of the Company’s debt instruments could also result in an event of default under one or more of the Company’s other debt instruments. The Company may have to seek protection under the U.S. Bankruptcy Code from the Matured Obligations, the Biovest Matured Obligations, and/or its other debt instruments.This would have a material adverse impact on the Company’s liquidity, financial position and results of operations. 4.Discontinued operations: Disposition On December15, 2011, the Company closed on the definitive agreement selling substantially all of the assets and business of its wholly-owned subsidiary, Analytica. The operating results for the three months ended December31, 2011 are reported as discontinued operations in the accompanying condensed consolidated statements of operations: ThreeMonthsEnded December31, 2011 Net sales $ Cost of sales Gross margin Operating expenses Operating loss ) Gain on sale of assets Other income Income from discontinued operations Income tax expense ) Net income from discontinued operations $ 18 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 5. Inventories: Inventories consist of the following: December31,2012 (Unaudited) September30, Finished goods $ $ Work-in-process — Raw materials $ $ 6.Convertible long-term debt: Convertible promissory notes consist of the following: in thousands December 31,2012 (Unaudited) September30,2012 Ryll Note $ $ Debentures (Class 5) Debentures (Class 6) Debentures (Class 9) Notes (Class 13) — Biovest Exit Financing Less current maturities ) ) $ — $ Ryll Note On November 17, 2010, the Company issued a promissory note in the principal amount of $4,483,284 (the “Ryll Note”) to DennisRyll. The Company is not obligated to pay the Ryll Note at maturity in cash, and has elected to pay through quarterly payments into shares of the Company’s common stock or, subject to certain conditions, by exchanging the quarterly conversion amounts into shares of Biovestcommon stock owned by the Company. On June 6, 2012, the Ryll Note was amended to extend the maturity date from September 17, 2012 to February 17, 2013 and the optional and automatic conversion provisions of the Ryll Note are being suspended until February 17, 2013. The following are the material terms and conditions of the Ryll Note (as amended): • interest accrues and is payable on the outstanding principal balance of the Ryll Note at a fixed rate of 6%per annum; • on November 17, 2010 and on each of the following seven quarterly anniversaries (each, a“Automatic Conversion Date”), provided that the average of the trading price of the Company’s common stock (as determined in accordance withRyll Note and the Plan) for the ten consecutive trading days ending on the trading day that is immediately precedingthe then applicable Automatic Conversion Date (the“Automatic Conversion Price”) is at least $1.00 per share, one-eighthof the original principal balance of the Ryll Note plus interest as of the Automatic Conversion Date (the“Automatic Conversion Amount”) will be automatically converted into shares of the Company’s common stock at a conversion rate equal to the Automatic Conversion Price per share of the Company’s common stock; • the Ryll Note was secured by a lien on 15.0million shares of Biovest common stock owned by the Company (the“Ryll Pledged Shares”), subject to the incremental release of a designated portion of such security upon each quarterly payment under the Ryll Note. As of December 31, 2012, approximately 1.8million shares remain of the Ryll Pledged Shares; 19 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 6.Convertible long-term debt (continued): Ryll Note (continued) • if, on any Automatic Conversion Date, the Automatic Conversion Price is less than $1.00 per share, Mr.Ryll may, at his election, convert the Automatic Conversion Amount into shares of the Company’s common stock at a conversion rate equal to $1.00 per share of the Company’s common stock; and • if, on any Automatic Conversion Date, the Automatic Conversion Price is less than $1.00 per share, and Mr.Ryll does not elect to convert the Automatic Conversion Amount into shares of the Company’s common stock at a conversion rate equal to $1.00 per share of the Company’s common stock, then the Company, at its election and upon written notice to Mr.Ryll, may either deliver the Automatic Conversion Amount by one of the following four methods of payment or combination thereof: (i) the number of shares of the Company’s common stock determined by dividing the Automatic Conversion Amount by $1.00 plus after the payment, the difference between (a)the Automatic Conversion Amount and (b)the product of the Automatic Conversion Price on the Automatic Conversion Date and the number of shares of the Company’s common stock issued (as determined above); (ii) the number of shares of the Company’s common stock determined by dividing the Automatic Conversion Amount by $1.00 plus in order to pay the shortfall in the Automatic Conversion Amount after the payment (as determined above), that number of the Ryll Pledged Shares that has a value equal to the remaining unpaid portion of the Automatic Conversion Amount (as determined above), using a conversion rate equal to the average of the trading price of shares of Biovest common stock for the ten consecutive trading days prior to the Automatic Conversion Date (the “Biovest VWAP Price”); (iii) the number of shares of the Company’s common stock determined by dividing the Automatic Conversion Amount by $1.00 plus cash in an amount equal to the shortfall in the Automatic Conversion Amount after the payment (asdetermined above); or (iv) the number of the Ryll Pledged Shares that has a value equal to the Automatic Conversion Amount, using a conversion rate equal to the Biovest VWAP Price., i.e., dividing the Automatic Conversion Amount by the Biovest VWAP Price. As of December 31, 2012, approximately $3.9 million in Ryll Note principal and approximately $0.2 million in accrued interest have been converted into a combination of the Company’s common stock and Ryll Pledged Shares at conversion prices from $0.29 to $1.36per share, resulting in the delivery 7,919,710 shares of the Company’s common stock and 869,686 shares of Biovest common stock owned by the Company. The principal balance of the Ryll Note, at December 31, 2012, was approximately $0.6 million. Debenture and Warrants (Class 5) On November 17, 2010, the Company issued secured debentures in the aggregate principal amount of $3,109,880. The Company is not obligated to pay the debentures in cash, and instead may pay through conversions by the holders into shares of the Company’s common stock or, subject to certain conditions, by exchanging the debentures for certain pledged shares of Biovest common stock owned by the Company. Also, on the November 17, 2010, the Company issued warrants to purchase up to 2,508,960shares of the Company’s common stock or up to 14.4million shares of Biovest common stock owned by the Company. The warrants: (a)have an exercise price of $1.50 per share with a expiration date of November 17, 2013; (b)can only be exercised for cash (no cashless exercise); and (c)are subject to certain call provisions. In connection with the debentures and the warrants, the Company has pledged 14.4million shares of the Biovest common stock held by the Company (the “Class 5 Pledged Shares”) to secure the repayment of the debentures and the exercise of the warrants (on a pro rata basis) and has placed the Class 5 Pledged Shares into an escrow account to be available for transfer to the holders of the debentures and the warrants. The following are the material terms and conditions of the debentures: • they mature on May17, 2013, and the outstanding principal together with all accrued but unpaid interest is now due on such maturity date; 20 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 6.Convertible long-term debt (continued): Debenture and Warrants (Class 5) (continued) • interest accrues and is payable on the outstanding principal amount at a fixed rate of 8.50%per annum; • each of the debentures is secured by a lien on the Class 5 Pledged Shares; • at the option of a holder, all or any portion of the then outstanding balance of such holder’s may be converted into shares of the Company’s common stock or exchanged for Class 5 Pledge Shares at the applicable conversion or exchange rate set forth in such holder’s debenture; and • if the trading price of the Company’s common stock is at least 150% of the fixed conversion price for a holder of debentures for any ten consecutive trading days (in the case of a conversion into the Company’s common stock), or the trading price of shares of Biovest common stock is at least $1.25 for any ten consecutive trading days (in the case of an exchange for shares of Biovest common stock), the Company, at its option, may (a)convert the then outstanding balance of all of the debentures into shares of the Company’s common stock at a conversion rate equal to the fixed conversion price for each holder or (b)exchange the then outstanding balance of all of the debentures into shares of the Class 5 Pledged Shares at a rate equal to $0.75 per share of Biovest common stock. As of December 31, 2012, approximately $2.9 million in principal had been converted at a conversion price of $0.75 per share and $0.2million in accrued interest had been converted at conversion prices from $0.34 to $0.65, into the Class 5 Pledged Shares, resulting in the delivery of approximately 4.4million shares of the Class 5 Pledged Shares to certain holders. The aggregate principal balance of the debentures, at December 31, 2012, was approximately $0.2 million. Debentures and Warrants (Class 6) On November 17, 2010, the Company issued debentures in the aggregate principal amount of $9,730,459. Also, on November 17, 2010, the Company issued warrants to purchase up to 2,979,496 shares of the Company’s common stock. The warrants (a)have an exercise price of $1.50 per share with a expiration date of November 17, 2013, (b)can only be exercised for cash (no cashless exercise), and (c)are subject to certain call provisions set forth in the warrants and the Plan. The following are the material terms and conditions of the debentures: • they mature on November 17, 2013 and the outstanding principal together with all accrued but unpaid interest is due in cash on such date; • interest accrues and is payable on the outstanding principal under the debentures at a fixed rate of (8.50%per annum and the debentures are secured by a lien on certain assets of the Company; • the holders may elect to convert their debentures into shares of the Company’s common stock at a conversion rate equal to $1.10 per share of the Company’s common stock; and • if the trading price of the Company’s common stock is at least 150% of $1.10 per share for any ten consecutive trading days, the Company, at its option, may convert the then outstanding balance of all of the debentures into shares of the Company’s common stock at a conversion rate equal to $1.10 per share of the Company’s common stock. As of December 31, 2012, approximately $2.9 million in principal had been converted into the Company’s common stock at a conversion price equal to $1.10 per share, resulting in the issuance of approximately 2.7million shares of the Company’s common stock. The aggregate principal balance of the debentures, at December 31, 2012, was approximately $6.8 million. 21 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 6.Convertible long-term debt (continued): Debentures and Warrants (Class 9) On November 17, 2010, the Company issued non-interest bearing debentures in the aggregate principal amount of $19,109,554. The Company is not obligated to pay the debentures in cash, and instead may pay the debentures with shares of the Company’s common stock. Also on November 17, 2010, the Company issued warrants to purchase up to 3,154,612 shares of the Company’s common stock. The warrants (a)have an exercise price of $1.50 per share with a expiration date of November 17, 2013, (b)can only be exercised for cash (no cashless exercise), and (c)are subject to certain call provisions set forth in the warrants and the Plan. The following are the material terms and conditions of the debentures: • on November 17, 2010 and on each of the following seven quarterly anniversaries (each, a“Automatic Conversion Date”) provided that the Automatic Conversion Price is at least $1.00 per share, one-eighth of the original principal balance of the debentures (the“Automatic Conversion Amount”) will be automatically converted into shares of the Company’s common stock at a conversion rate equal to the lesser of $1.25 per share or the Automatic Conversion Price per share; • if, on any Automatic Conversion Date, the Automatic Conversion Price is less than $1.00 per share, a holder of debentures may elect to convert the Automatic Conversion Amount into shares of the Company’s common stock at a conversion rate equal to $1.00 per share; • any principal amount outstanding under the debentures at maturity will be due and payable in full, at the election of the Company, in either cash or shares of the Company’s common stock at a conversion rate equal to the average trading price of the Company’s common stock (asdetermined in accordance with the debentures and the Plan) for the ten consecutive trading days ending on the trading day that is immediately preceding November 17, 2012 (provided that the average trading price for such period is at least $0.50 per share); • if, at any time during the term of the debentures, the trading price of the Company’s common stock (asdetermined in accordance with the debentures and the Plan) is at least $1.50 per share for ten consecutive trading days, a holder, at its option, may convert any or all of the then outstanding principal balance of its debenture into shares of the Company’s common stock at a conversion rate equal to $1.25 per share; and • if, at any time during the term of the debentures, the trading price of the Company’s common stock (asdetermined in accordance with the debentures and the Plan) is at least $1.88 per share for thirtyconsecutive trading days, the Company, at its option, may require the conversion of up to $5.0 million of the then aggregate outstanding principal balance of the debentures at a conversion rate equal to $1.25per share. On November 17, 2012, the Company was unable to pay the amounts due under the debentures, in the aggregate of approximately $14.1 million in principal, an event of default occurred.As a result of this event of default, the Company has accrued: interest on the Matured Obligations at a default rate of 18% and the additional default payment of 30% on the outstanding balance due.This default payment of approximately $4.2 million is accrued as of December 31, 2012 and classified as interest expense in the accompanying condensed consolidated statement of operations in the three months ended December 31, 2012.As of the date of this filing, theCompany has not been notified of an event of default by any of the holders of the debentures. At December 31, 2012, approximately $5.1 million in principal had been converted into the Company’s common stock at an average conversion price of $1.10 per share, resulting in the issuance of approximately 4.6million shares of the Company’s common stock. The aggregate principal balance of the debentures, at December 31, 2012, was approximately $18.3 million. Notes and Warrants (Class 13) On November 17, 2010, the Company issued non-interest bearing promissory notes in the original aggregate principal amount of $4,903,644. The Company has no obligation to pay the notes in cash at maturity, and instead was permitted to pay the notes with shares of the Company’s common stock. Also, on November 17, 2010, the Company issued warrantsto purchase up an aggregate of 1,072,840shares of the Company’s common stock. The warrants (a)have an exercise price of $1.50 per share with a expiration date of November 17, 2013, (b)can only be exercised for cash (no cashless exercise), and (c)are subject to certain call provisions set forth in the warrants and the Plan.As of November 19, 2012, the remaining balance of the notes was automatically converted into shares of the Company’s common stock at a conversion rate of $1.00 per share. 22 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 6.Convertible long-term debt (continued): Biovest Exit Financing On October19, 2010, Biovest completed a financing (the “Exit Financing”) as part of the Biovest Plan. Biovest issued (a) secured convertible notes in the original aggregate principal amount of $7.0 million (the“Initial Notes”) and (b) two separate types of warrants to purchase shares of Biovest common stock to the holders of the Exchange Notes, Series A Warrants (the“Initial Series A Warrants”) and Series B Warrants (the “Initial Series B Warrants”). On November17, 2010, the Initial Notes were exchanged for new unsecured convertible notes (the“Exchange Notes”) in the original aggregate principal amount of $7.04 million, with interest accrued monthly, payable on the outstanding principal amount of the Exchange Notes at a fixed rate of 7%per annum.Biovest has paid the Exchange Notes’ monthly interest in shares of Biovest common stock. The holders of the Exchange Notes have the option to convert all or a portion of the outstanding balance of the Exchange Notes into shares of Biovest common stock at a conversion rate of $0.91 per share.As of December 31, 2012, a total of $5.8 million in principal on the Exchange Notes had been converted to Biovest common stock, resulting in the issuance to the Exchange Note holders of 6.9million shares of Biovest common stock.The aggregate principal balance of the Exchange Notes, at December 31, 2012, was approximately $1.2 million. Because Biovest was unable to pay the amounts due under the outstanding Exchange Notes on November 17, 2012, an event of default occurred.On December 19, 2012, a majority of the holders of the outstanding Exchange Notes commenced a breach of contract action (the “Whitebox Litigation”) to secure monetary judgment(s) against Biovest for the outstanding defaulted principal and interest owed to them in the aggregate amount of approximately $1.2 million, in the State of Minnesota.In response, Biovest filed a Motion to Dismiss, for the reason that the venue in which the Whitebox Litigation was filed was improper.Pursuant to the terms of the Exchange Notes, the proper venue is New York City, in the Borough of Manhattan.Biovest has not been notified of an event of default by any other holder(s) of the outstanding Exchange Notes.As a result of this event of default, Biovest has accrued interest on the Exchange Notes at a default rate of 15%per annum. The Exchange Notes and Series A Exchange Warrants contain conversion and adjustment features properly classified as derivative instruments required to be recorded at fair value (Note 8). The Exchange Notes have been recorded at a discount which were amortized to interest expense through November 17, 2012. 7. Other long-term debt: Other long-term debt consists of the following: in thousands December 31,2012 (Unaudited) September30,2012 Laurus/Valens Term Notes $ $ McKesson Note March 2014 Distributions Biovest Laurus/Valens Term A and Term B Notes Biovest March 2014 Obligations Minnesota Promissory Notes Less current maturities ) ) $ $ 23 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 7. Other long-term debt (continued): Laurus/Valens Term Notes On November 17, 2010, the Company issued term notes to Laurus Master Fund, Ltd. (in liquidation), PSource Structured Debt Limited, Valens Offshore SPV I, Ltd., Valens Offshore SPV II, Corp., Valens U.S. SPV I, LLC, and LVAdministrative Services, Inc. (collectively, “Laurus/Valens”), in the original aggregate principal amount of $8.8million (the“Laurus/Valens Term Notes”). The Laurus/Valens Term Notes (asamended on December15, 2011) mature on May17, 2013 and November 17, 2013, respectively, and may be prepaid at any time without penalty; interest accrues at the rate of 8.5%per annum (with a 12.5%per annum default rate), and is payable at the time of any principal payment or prepayment of principal; and are secured by liens on all of the assets of the Company, junior only to certain permitted liens and 20,115,818 shares of Biovest common stock owned by the Company. The aggregate principal balance of the Laurus/Valens Term Notes, at December 31, 2012, was approximately $5.0 million. McKesson Note On November 17, 2010, the Company issued a promissory note in the original principal amount of $4,342,771 (the“McKesson Note”) to McKesson Corporation (“McKesson”). The McKesson Note is payable in cash in one installment, the outstanding principal together with all accrued but unpaid interest on March17, 2014; interest accrues at a fixed rate of 5%per annum (with a 10%per annum default rate); the Company may prepay all or any portion of the McKesson Note, without penalty, at any time; and is secured by a lien on 6,102,408 shares of Biovest common stock owned by the Company. The principal balance of the McKesson Note, at December31, 2012, was approximately $4.3million. March 2014 Distributions On November 17, 2010, the Company became obligated to pay certain unsecured creditors distributions in cash, approximately $2.4million. The distributions mature on March17, 2014 and the outstanding principal together with all accrued but unpaid interest is due on such date. Interest accrues and is payable on the outstanding principal amount at a fixed rate of 5%per annum. The aggregate principal balance of the distributions, at December 31, 2012, was approximately $1.7million. Biovest Laurus/Valens Term A and Term B Notes On November17, 2010, Biovest issued two notes – one in the aggregate principal amount of $24.9 million (the“Term A Notes”) and one in the aggregate principal amount of $4.2 million (the “Term B Notes”) to Laurus/Valens. The Term A Notes accrue interest at the rate of 8%per annum (with a 12%percentper annum default rate) and is payable at the time of any principal payment or prepayment of principal and the Company may prepay the Term A Notes, without penalty, at any time.On November18, 2010, Biovest prepaid the Term A Notes in an amount equal to $1.4million from the proceeds received in the Exit Financing. The Term B Notes are due in one installment of principal and interest on November17, 2013, interest accrues at the rate of 8%per annum (with a 12%per annum default rate), and is payable at the time of any principal payment or prepayment of principal, and Biovest may prepay the Term B Notes, without penalty, at any time. The Term A Notes and the Term B Notes are secured by a lien on all of Biovest’s assets, junior only to the lien granted to CorpsReal and to certain permitted liens. The Term A Notes and the Term B Notes are guaranteed (as amended) by the Company (the “Accentia Guaranty”), up to a maximum amount of $4,991,360. The Accentia Guaranty is secured by the Company’s pledge of 20,115,818 shares ofBiovest common stock owned by the Company.Effective December 3, 2012 and pursuant to the Corps Real LOC (Note 9), which provided a revolving line of credit in the principal amount of up to $1.5 million to Biovest to be used to sustain Biovest’s business operations, the Term A Notes and Term B Notes are now subordinate in right of payment and priority to the payment in full of the Corps Real LOC. 24 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 7. Other long-term debt (continued): Biovest Laurus/Valens Term A and Term B Notes (continued) Because Biovest was unable to pay the amount due under the Term A Notes on November 17, 2012, an event of default occurred. Pursuant to cross-default provisions contained the Term B Notes Laurus/Valens may declare the Term B Notes to be in default as well.On November 17, 2012, Biovest and Laurus/Valens entered into a standstill agreement, whereby (i)the maturity dates of the Term A Notes were extended from November 17, 2012 to January 31, 2013 and (ii) Laurus/Valens granted Biovest a forbearance until January 31, 2013 from exercising its rights and/or remedies available to it under the Term A Notes and Term B Notes.Although the standstill agreement has expired, Biovest and Laurus/Valens are continuing to negotiate the potential restructuring of the Term A Notes and Term B Notes.Upon notification of an event of default by Laurus/Valens, Laurus/Valens (a) will have right to foreclose upon their lien on all of Biovest’s assets (which is subordinate only to the security interest of Corps Real) and (b)may appoint one-third of the total membership of Biovest’s Board of Directors.Biovest has not been notified of an event of default by Laurus/Valens. Biovest March 2014 Obligations On November 17, 2010, Biovest became obligated to pay certain of its unsecured creditors, the aggregate principal amount of approximately $2.7 million in cash together with interest at 5%per annum to be paid in one installment on March27, 2014 (the“March 2014 Obligations”). The aggregate principal balance of the March 2014 Obligations, increased by approximately $0.12million due to the allowance of a previously unfiled unsecured claim, as well as an amendment to the amount owed on a separate unsecured claim in fiscal 2012.The aggregate principal balance of the March 2014 Obligations, at December 31, 2012, was approximately $2.8million. Minnesota Promissory Notes On May6, 2011, Biovest closed two financing transactions with the Economic Development Authority in and for the City of Coon Rapids (the “EDA”) and the Minnesota Investment Fund (the “MIF”), which provide capital to help add workers and retain high-quality jobs in the State of Minnesota”).Biovest issued two secured promissory notes (collectively, the “Minnesota Promissory Notes”) to the EDA and MIF in the aggregate amount of $0.353million, which amortize over 240months, with a balloon payment of $0.199million due on May1, 2021. Biovest may prepay the Minnesota Promissory Notes at any time prior to maturity without penalty. The entirety of the proceeds from the transaction in were used to fund capital improvements made to Biovest’s existing manufacturing facility in Minneapolis (CoonRapids), Minnesota.The Minnesota Promissory Notes bear interest as follows, yielding an effective interest rate of 4.1%: • Months 1-60 at 2.5% interest • Months 61-80 at 5.0% interest • Months 81-100 at 7.0% interest • Months 101-120 at 9.0% interest Because Biovest was unable to pay the amounts due under the Biovest Matured Obligations and pursuant to cross-default provisions contained in the Minnesota Promissory Notes, the EDA and the MIF may declare the Minnesota Promissory Notes to be in default.Biovest has not been notified of an event of default by the EDA and/or the MIF. Due to the cross-default provisions contained in the notes, the aggregate principal balance due as of December 31, 2012 ($0.3 million) has been classified as a current liability on the December 31, 2012 balance sheet Future scheduled maturities of other long-term debt are as follows: in thousands 12 Months ending December 31, $ $ 25 Table of Contents ACCENTIA BIOPHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 8. Derivative liabilities: The Company does not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, the Company has entered into certain other financial instruments and contracts, such as debt financing arrangements and freestanding common stock purchase warrants with features that are either (i)not afforded equity classification, (ii)embody risks not clearly and closely related to host contracts, or (iii)may be net-cash settled by the counterparty. These instruments are required to be carried as derivative liabilities, at fair value. The following tabular presentation reflects the components of derivative financial instruments: December31,2012 (unaudited) September30,2012 Embedded derivative instruments, bifurcated $
